856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry WEAVER, Plaintiff-Appellant,v.HAMILTON COUNTY, Defendant-Appellee.
No. 88-3186.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se Ohio prisoner, Larry Weaver, appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages and a declaratory judgment, plaintiff filed suit against Hamilton County, Ohio, alleging that the county unconstitutionally deprived him of credit for days spent in the Hamilton County jail that should have been applied to his ultimate prison sentence.  The district court determined plaintiff's suit to be a challenge to the duration of his confinement.  It therefore sua sponte dismissed plaintiff's suit without prejudice, and ordered that the plaintiff be supplied with the forms necessary to petition for a writ of habeas corpus.


3
Upon review, we conclude that the district court correctly determined plaintiff's suit to be a challenge to the duration of his confinement and therefore cognizable only under 28 U.S.C. Sec. 2254.   Preiser v. Rodriguez, 411 U.S. 475 (1973).


4
Accordingly, the dismissal of the complaint is hereby affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.